DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomita JP2015075535 (IDS Reference).
Regarding claim 1, Tomita teaches an optical sheet that is made of a plurality of laminated layers, the optical sheet comprising: an optical functional layer (fig. 3/7/9 31) that is one of a plurality of the laminated layers;  and an optical element layer (22) that is another one of a plurality of the laminated layers,  wherein the optical functional layer has a plurality of light transmissive portions (32) extending in one direction,  the light transmissive portions being arranged at intervals in a direction different from the one direction, and a light absorbing portion (33) that is arranged between respective adjacent light transmissive portions, and the optical element layer extends so as to be offset from the one direction at an angle of 0° to 45° in a front view of the optical sheet (see fig. 4), 
the optical element layer having a plurality of unit optical elements that are ridges aligned in a direction different from a direction in which the optical element layer extends (see fig. 3 and 6).

	Regarding claim 3, Tomita teaches each of the unit optical elements has a main refracting face, a rise face, and a triangular cross section, and the main refracting face is a face inclining in a direction of a normal line of a light exiting face of the optical functional layer at more than 45° and no more than 89  (angle X is 45° so the angle between main refracting face is clearly greater).

    PNG
    media_image1.png
    389
    586
    media_image1.png
    Greyscale

Regarding claim 4, Tomita teaches an angle formed by one of the main refracting faces of the unit optical elements and the normal line of the light exiting face of the optical functional layer is different between a central area of the optical sheet and an outer circumferential area of the optical sheet (see fig above).
Regarding claim 5, Tomita the optical element layer is made of a linear Fresnel lens (see fig. above and fig. 4).  
.  
Claim(s) 1,6 and 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomita JP2015075635 (IDS Reference).
Regarding claim 1, Tomita teaches an optical sheet that is made of a plurality of laminated layers, the optical sheet comprising: an optical functional layer (fig. 3/4/7/9 31) that is one of a plurality of the laminated layers;  and an optical element layer (22) that is another one of a plurality of the laminated layers,  wherein the optical functional layer has a plurality of light transmissive portions (32) extending in one direction,  the light transmissive portions being arranged at intervals in a direction different from the one direction, and a light absorbing portion (33) that is arranged between respective adjacent light transmissive portions, and the optical element layer extends so as to be offset from the one direction at an angle of 0° to 45° in a front view of the optical sheet (Tomita teaches a circular Fresnel lens however states " be seen from FIG. 5, in the Fresnel lens layer 22, the unit Fresnel lens 23 has the cross-sectional shape as described above, the ridge line formed by the apex extends in an arc shape, and the adjacent unit Fresnel lens 23 is It is a so-called circular Fresnel lens arranged concentrically with F as a center. However, the present invention is not limited to this, and it may be a so-called linear Fresnel lens shape in which ridge lines of unit Fresnel lenses extend in a straight line and a plurality of unit Fresnel lenses are arranged in a direction different from the extending direction” this would be 0 degrees then), the optical element layer having a plurality of unit optical elements that are ridges aligned in a direction different from a direction in which the optical element layer extends (see fig. 3-4, 7 and 9).

	Regarding claim 7, Tomita teaches each of the light transmissive portions (fig 7 32) has a trapezoidal cross section, a shorter upper base of the trapezoidal cross section facing the unit optical elements (23). 

Claim(s) 1 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kashiwagi JP2016151711 (IDS Reference).
Regarding claim 1, Kashiwagi teaches an optical sheet that is made of a plurality of laminated layers, the optical sheet comprising: an optical functional layer (fig. 1-2 30) that is one of a plurality of the laminated layers;  and an optical element layer (28) that is another one of a plurality of the laminated layers,  wherein the optical functional layer has a plurality of light transmissive portions (31) extending in one direction,  the light transmissive portions being arranged at intervals in a direction different from the one direction, and a light absorbing portion (32) that is arranged between respective adjacent light transmissive portions, and the optical element layer extends so as to be offset from the one direction at an angle of 0° to 45° in a front view of the optical sheet (see fig. 1 0 degrees), 
the optical element layer having a plurality of unit optical elements that are ridges(29) aligned in a direction different from a direction in which the optical element layer extends.
Regarding claim 11, Kashiwagi teaches a surface light source device comprising: a light source (25); and the optical sheet (26) according to claim 1, the optical sheet being arranged closer to a watcher than the light source is (see [0016] of translation).  

	Regarding claim 14, Kashiwagi teaches the image source unit according to claim 13, wherein the light transmissive portions (31), the light absorbing portion (32), and the unit optical elements (29) extend in a horizontal direction, and are aligned in a vertical direction (see fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Tomita JP2015075535 (IDS Reference) in view of Fukui WO216/063732.
Regarding claim 8, Tomita teaches all limitations of claim 8 except a surface of each of the unit optical elements is formed into a rough face.  Tomita teaches the unit optical elements forming a Fresnel lens (see fig. 3 and 6).  Fukui teaches a Fresnel lens with a surface of each of the unit optical elements is formed into a rough face providing a lens with excellent heat resistance and can be manufactured with great efficiency (see translation page 13).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Tomita in view of Fukui to provide a lens with excellent heat resistance and can be manufactured with great efficiency

10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwagi in view of Nishihara US 2010/0245738.
Regarding claim 10, Kashiwagi teaches all the limitations of claim 10 except a light controlling member, wherein the number of the optical sheets according to claim 1 arranged is at least two, and an extending direction of the light transmissive portions of one of the optical sheets and that of the light transmissive portions of another one of the optical sheets cross each other in the front view of the optical sheets.  Nishihara teaches a number of the optical sheets is at least two (fig. 3 10A, 10B)  an extending direction of the light transmissive portions (12) of one of the optical sheets and that of the light transmissive portions of another one of the optical sheets cross each other in the front view of the optical sheets  to improve viewing angle characteristics in multiple directions (see [0066]).  Therefore, it would have been obvious to one of ordinary skill lint he art to modify Kashiwagi in view of Nishihara to improve viewing angle in multiple directions.
Regarding claim 12, Kashiwagi teaches a surface light source device comprising: a light source (25); and the optical sheet (26) according to claim 10, the optical sheet being arranged closer to a watcher than the light source is (see [0016] of translation).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwagi.
Regarding claim 15, Kashiwagi teaches all the limitations of claim 15 except a display comprising a housing the image source unit according to claim 13, the image source unit being housed in the housing.  However the addition of a housing is considered obvious to one of ordinary skill in the art to integrate the elements together to form a display.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Kashiwagi to provide a housing the image source unit according to claim 13, the image source unit being housed in the housing to integrate the elements together to form a display.



Allowable Subject Matter
Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 9, Tomita teaches a Po of 112 +/- 7 µm and a Pa of 47 or 65 µm.  Each value was found to have a Pmx value of greater than 10000.  The current applicant Table 1 has show even across very tight ranges varies Pmx greatly thus optimizing the respective pitches in this manner would not be considered obvious.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/PHU VU/               Primary Examiner, Art Unit 2871